Citation Nr: 1455344	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  13-23 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for low back syndrome.

2.  Entitlement to an evaluation in excess of 10 percent prior to April 29, 2013, and in excess of 20 percent from April 29, 2013, for sacroilitis of the right hip.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left hip.

5.  Entitlement to an evaluation in excess of 10 percent for fracture of the pubic ramus with radiation to the right hip.

6.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to September 1982, from December 1990 to June 1991, and from February 1995 to August 1998. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of July 2013 and November 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issue of entitlement to a higher initial rating for radiculopathy of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On November 11, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

By correspondence dated November 11, 2014, the Veteran's representative provided formal notice that the Veteran wished to withdraw his appeal of his rating for the low back, right hip, left knee, left hip, and public ramus conditions.  Thus, the Veteran has withdrawn the appeals and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of entitlement to an evaluation in excess of 20 percent for low back syndrome is dismissed.

The appeal of entitlement to an evaluation in excess of 10 percent prior to April 29, 2013, and in excess of 20 percent from April 29, 2013, for sacroilitis of the right hip is dismissed.

The appeal of entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee is dismissed.

The appeal of entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left hip is dismissed.

The appeal of entitlement to an evaluation in excess of 10 percent for fracture of the pubic ramus with radiation to the right hip is dismissed.


REMAND

A July 2013 rating decision granted service connection for radiculopathy of the left lower extremity associated with low back syndrome, and increased the evaluation for right hip sacroilitis.  The Veteran was provided notice of the decision in August 2013, and on August 25, 2013, his representative submitted a notice of disagreement.  He was not provided a statement of the case with regard to his August 2013 notice of disagreement.  As noted, the Veteran has withdrawn the issue of entitlement to a higher rating for the right hip sacroilitis.  However, he has not withdrawn his appeal of the rating assigned for radiculopathy of the left lower extremity.  

Because the Veteran has filed a notice of disagreement with regard to the issue of entitlement to a higher initial rating for radiculopathy of the left lower extremity, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2014).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to a higher initial rating for radiculopathy of the left lower extremity.  Please advise the Veteran and his agent of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


